             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Bank of America, N.A.,

                         Plaintiff,     Case No. 1:18-cv-05836

    v.                                  Michael L. Brown
                                        United States District Judge
    Elite Satellite Communications,
    Inc., and Byram D. Smith, Sr.,

                         Defendants.

    ________________________________/

                             OPINION & ORDER

         Plaintiff Bank of America, N.A., sued Defendants Elite Satellite

Communications, Inc. (“ESCI”) and Byram D. Smith, Sr. (together,

“Defendants”), alleging they defaulted under a promissory note by failing

to make payments when due. (Dkt. 1.) Neither Defendant answered the

complaint. Plaintiff now moves for default judgment as to Defendant

ESCI.1 (Dkt. 10.) The Court agrees that Plaintiff has a right to default

judgment as to Defendant ESCI and grants Plaintiff’s motion.



1Plaintiff filed a suggestion of bankruptcy for Defendant Byram D.
Smith, Sr., and claims against him remain stayed under 11 U.S.C. § 362.
I.   Background

     In May 2013, Defendant ESCI and Plaintiff executed a promissory

note (labeled a loan agreement) for a loan in the original principal

amount of $280,000. (Dkts. 1 ¶ 5; 1-1 at 1.) To secure the debt, Defendant

ESCI also executed a security deed pledging all its right, title, and

interest in its real property located at 1677 Forest Parkway in Lake City,

Clayton County, Georgia, and all rents, royalties, or other income derived

from it. (Dkts. 1 ¶ 6; 1-1 at 3.) Defendant Smith signed a guarantee in

favor of Plaintiff, guaranteeing and promising to pay promptly when due,

all indebtedness of Defendant ESCI. (Dkt. 1 ¶ 7.) Collectively the loan

agreement, security deed, and guarantee are referred to as the “loan

documents.”

     Plaintiff is the holder and owner of the loan documents. (Id. ¶ 8.)

Plaintiff concluded Defendants were in default of the loan documents

because they failed to make payments when due and failed to pay the

2017 Clayton County real property taxes for the property (leading to a

tax lien on the property in the amount of $4,720.16). (Id. ¶ 9.) In October




(Dkts. 9; 11.) Plaintiff only moved for default judgment against
Defendant ESCI.

                                    2
2018, Plaintiff notified Defendants that they were in default and that, as

permitted in the loan documents, it had elected to accelerate all sums due

on the loan and demanded full and immediate payment of the entire debt.

(Id. ¶ 10.) Defendants have paid no further amounts owed under the loan

documents. (Id. ¶ 11.)

      Plaintiff sued Defendants for breach of the loan documents, seeking

to recover $229,130 in unpaid principal; $3,497.24 in accrued interest as

of December 7, 2018; $213.78 in late charges; and additional interest, late

charges, fees, costs, and expenses accrued since December 7, 2018. (Id.

¶ 12.) Plaintiff served Defendants, but Defendants failed to answer by

the time required. (Dkts. 6; 7.) Plaintiff then requested a clerk’s entry

of default for Defendant ESCI under Rule 55(a). The Clerk entered that

default. (Dkt. 8.) Plaintiff then moved for default judgment against

Defendant ESCI and provided updated damages for interest accruals and

attorneys’ fees. (Dkt. 10.) Defendant ESCI did not oppose the motion,

and in fact, has not responded here since being served in December 2018.

II.   Legal Standard

      If a defendant fails to plead or otherwise defend a lawsuit within

the time required by the Federal Rules of Civil Procedure and the



                                    3
plaintiff moves for default, the clerk must enter default. See FED. R. CIV.

P. 55(a).   Default constitutes admission of all well-pleaded factual

allegations in the complaint but not an admission of facts incompletely

pleaded or conclusions of law. See Cotton v. Mass. Mut. Life Ins. Co., 402

F.3d 1267, 1278 (11th Cir. 2005).

     After the clerk enters default, the “entry of a default judgment is

committed to the discretion of the district court.” See Hamm v. DeKalb

Cty., 774 F.2d 1567, 1576 (11th Cir. 1985). Because of the “strong policy

of determining cases on their merits,” the Eleventh Circuit has cautioned

that “default judgments are generally disfavored” and not granted as a

matter of right. Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244–

45 (11th Cir. 2015). A court enters default judgment only “when there is

‘a sufficient basis in the pleadings for the judgment entered.’ ” Id. at 1245

(citing Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975)).

     The standard for determining the sufficiency of the basis for the

judgment is “akin to that necessary to survive a motion to dismiss for

failure to state a claim.”      Id.   A motion for default judgment is




                                      4
conceptually like a reverse motion to dismiss for failure to state a claim.

Id.

      “At the motion to dismiss stage, all well-pleaded facts are accepted

as true, and the reasonable inferences therefrom are construed in the

light most favorable to the plaintiff.” Bryant v. Avado Brands, Inc., 187

F.3d 1271, 1273 n.1 (11th Cir. 1999). So in considering a motion for

default judgment, a court accepts all well-pleaded facts as true and

determines whether those facts state a claim for relief that is plausible

on its face — that is, whether the plaintiff’s allegations allow “the court

to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Singleton v. Dean, 611 F. App’x 671, 671 (11th Cir.

2015) (per curiam).

      And when assessing default judgment damages, the court has “an

obligation to assure that there is a legitimate basis for any damage award

it enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir. 2003).    Courts may enter such awards without holding an

evidentiary hearing, but only if “the amount claimed is a liquidated sum

or one capable of mathematical calculation.”        Adolph Coors Co. v.




                                    5
Movement Against Racism and the Klan, 777 F.2d 1538, 1543–44 (11th

Cir. 1985).

III. Discussion

     Because the Clerk entered default and Defendant ESCI failed to

acknowledge or otherwise respond to Plaintiff’s lawsuit, the Court

considers admitted all well-pleaded factual allegations in Plaintiff’s

complaint. See Cotton, 402 F.3d at 1278.

     A.       Liability for Breach of Contract

     Under Georgia law, “[a] promissory note is an unconditional

contract to pay.” Ray Mashburn Homes, LLC v. Charterbank, 793 S.E.2d

655, 657 (Ga. Ct. App. 2016); see also GA. CODE ANN. § 11–9–102(a)(64)

(“ ‘Promissory note’ means an instrument that evidences a promise to pay

a monetary obligation. . . .”). The elements for a breach of contract claim

in Georgia are the (1) breach and (2) resultant damages (3) to the party

who has the right to complain about the contract being broken. SAWS at

Seven Hills, LLC v. Forestar Realty, Inc., 805 S.E.2d 270, 274 (Ga. Ct.

App. 2017). And the holder of a promissory note has a prima facie right

to recover on the note “as a matter of law by producing the promissory

note and showing that it was executed.” Gentile v. Bower, 477 S.E.2d



                                    6
130, 133 (Ga. Ct. App. 1996); see also Wells Fargo Bank, N.A. v. SFPD II,

LLC, No. 1:11-cv-04001-JEC, 2013 WL 541410, at *2 (N.D. Ga. Feb. 12,

2013).

      Based on the allegations in Plaintiff’s complaint, then, the Court

finds that Plaintiff has done just that.        Plaintiff has presented a

promissory note — the loan agreement at issue, or “a contract evidencing

a debt and specifying terms under which one party will pay money to

another.” See Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d

1211, 1216 (11th Cir. 2012).        The Court holds that the complaint

sufficiently alleges the elements necessary to state a claim for breach of

contract under Georgia law based on Defendant ESCI’s failure to pay the

promissory note. Plaintiff has stated a claim for relief that is plausible

on its face — that is, facts that allow the Court to draw the reasonable

inference that ESCI is liable to it for the breach of a promissory note (i.e.,

the loan agreement).

     Plaintiff has shown that it is the original owner and holder of the

promissory note. There is thus no issue of its standing or status as an

assignee. (Dkts. 1-1; 1-2.) Plaintiff has also sufficiently alleged that

Defendant ESCI breached the loan agreement.              Section 8.1 of the



                                      7
agreement, for example, provides that Defendant ESCI is in default if it

“fails to make a payment under this Agreement when due.” (Dkt. 1-1 at

9.) Defendant ESCI thus breached the loan agreement when it did not

pay the amounts owed when due. (Dkt. 1 ¶ 9(a).) Section 8.13 of the loan

agreement also states that Defendant ESCI is in default of the agreement

if it defaults “under any . . . security agreement, deed of trust, mortgage,

or other document required by or delivered in connection with this

Agreement.” (Dkt. 1-1 ¶ 8.13.) Defendant ESCI failed to pay the Clayton

County property taxes owed on the real property when they were due, a

breach of Section 5.2 of the security deed. (Dkt. 1-2 ¶ 5.2.) Plaintiff has

thus sufficiently pled two separate breaches of the loan agreement.

     And the loan agreement signed by the parties allows Plaintiff to

accelerate the entire balance owed under the agreement in the event of a

default. (Dkt. 1-1 at 8.) Plaintiff thus has shown that Defendant ESCI

is liable for breach of contract and that there is sufficient basis in the

pleadings for the default judgment requested. See Nishimatsu Constr.

Co., 515 F.2d at 1206.




                                     8
     B.    Damages

     Plaintiff’s   complaint   also   adequately   establishes   damages

stemming from Defendant ESCI’s breach. A court may award damages

“only if the record adequately reflects the basis for award via a hearing

or a demonstration by detailed affidavits establishing the necessary

facts.” Adolph Coors Co., 777 F.2d at 1544 (internal quotation marks

omitted). And a court “may grant default judgment and award damages

without a hearing if the amount claimed is a liquidated sum or one

capable of mathematical calculation.” Crossfit, Inc. v. Quinnie, 232 F.

Supp. 3d 1295, 1310 (N.D. Ga. 2017) (quoting Adolph Coors Co., 777 F.2d

at 1543). Suits on promissory notes are particularly well-suited for entry

of default judgment for liquidated damages. See Annon Consulting, Inc.

v. BioNitrogen Holdings Corp., 650 F. App’x 729, 733 (11th Cir. 2016) (per

curiam) (holding district court did not abuse its discretion in granting

default judgment to holder of promissory note without first conducting

evidentiary hearing because damages were “capable of mathematical

computation”).

     Plaintiff seeks “a sum certain” here because “there is no doubt as to

the amount to which a plaintiff is entitled as a result of the defendant’s



                                      9
default.” See Radiance Capital Receivables Seventeen, LLC v. Jivani, No.

1:16-CV-3492-MHC, 2017 WL 7660396, at *3 (N.D. Ga. Apr. 19, 2017).

Plaintiff’s verified complaint is evidence like an affidavit and binds

Plaintiff to the allegations and figures stated in it. Williams v. Rickman,

759 F. App’x 849, 852 (11th Cir. 2019). So the verified complaint obviates

the need for a hearing on damages because the Court “may forego a

hearing . . . where all essential evidence is already of record.” Nat’l Loan

Acquisitions Co. v. Pet Friendly, Inc., 743 F. App’x 390, 393 (11th Cir.

2018) (internal quotation marks omitted). The Court thus may enter

judgment in the amounts specified in Plaintiff’s verified complaint.

     C.    Attorneys’ Fees

     The Court also finds Defendant ESCI liable for Plaintiff’s attorneys’

fees. Georgia law allows a party to recover its attorneys’ fees up to 15%

of outstanding principal and interest if the contract provides for the

same. See GA. CODE ANN. § 13-1-11.

     The loan agreement entitles Plaintiff to recover its reasonable

attorneys’ fees in collecting unpaid principal and interest. (Dkt. 1-1 at

11, ¶ 9.6.) When the contract does not specify an exact percentage, as

here, Georgia law alternatively sets allowable attorneys’ fees at “15



                                    10
percent of the first $500.00 of principal and interest owing on such note

or other evidence of indebtedness and 10 percent of the amount of

principal and interest owing thereon in excess of $500.00.”         § 13-1-

11(a)(2).2   Plaintiff also complied with the statutory ten-day notice

requirement triggered by § 13-1-11(a)(3), both by providing Defendant

ESCI pre-suit notice of its intent to seek attorneys’ fees through its

demand letter and by the filing of its complaint. See Long v. Hogan, 656

S.E.2d 868, 869 (Ga. Ct. App. 2008) (holding notice requirement met by

filing of a complaint).     Plaintiff is therefore entitled to statutory

attorneys’ fees under Georgia law.

      The Court finds that, accepting as true all of Plaintiff’s allegations

and drawing all reasonable inferences in Plaintiff’s favor, there is “a

sufficient basis in the pleadings for the judgment entered,” i.e., a finding




2 Because Georgia statute provides for the calculation of attorneys’ fees
here, no affidavit attesting to the amount of fees incurred is required. See
Cmty. Marketplace Props., LLC v. SunTrust Bank, 693 S.E.2d 602, 605
(Ga. Ct. App. 2010) (noting that because “the agreement to pay attorney
fees of 15 percent of the principal and interest was enforceable, the
amount of attorney fees to be awarded was only a matter of mathematical
calculation” (internal quotation marks omitted)); see also Branch
Banking & Tr. Co. v. Camco Mgmt., LLC, 704 F. App’x 826, 829 (11th
Cir. 2017).


                                     11
of liability for breach of contract and a money judgment for all amounts

sought in the complaint, including attorneys’ fees. See Surtain, 789 F.3d

at 1245 (internal quotation marks omitted).

IV.   Conclusion

      The Court GRANTS Plaintiff Bank of America, N.A.’s Motion for

Default Judgment (Dkt. 10).

      Although Plaintiff’s action against Defendant Byram D. Smith, Sr.,

remains pending, the Court sees no just reason to delay entering

judgment against Defendant ESCI under Rule 54(b) of the Federal Rules

of Civil Procedure.      The Court thus DIRECTS the Clerk to enter

Judgment in Plaintiff’s favor against Defendant Elite Satellite

Communications, Inc.:

      (a)   $229,130.78 representing unpaid principal; plus

      (b)   $5,101.16 in interest accrued through February 1, 2019,

            together with interest accruing on the principal amount

            thereafter at the default rate of 10.5% per annum, or

            $28.64135 per day, through the date of this judgment; plus

      (c)   $23,448.19    in   attorneys’   fees   under   § 13-1-11(a)(2),

            representing 15% of the first $500.00 of all principal and



                                    12
      interest owed, plus 10% of the amount of principal and

      interest owed in excess of $500.00; plus

(d)   Post-judgment interest accruing thereafter at the default rate

      of 10.5% per annum, or $28.64135 per day, until paid in full

      or as otherwise provided by law.

SO ORDERED this 4th day of October, 2019.




                              13
